Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
The following is a first office action upon examination of application number 16958547.  Claims 1-20 are pending and have been examined on the merits discussed below.

Specification
Examiner notes the title on the application data sheet, filed 6/26/2020, includes a typographical error.  The following title is suggested: SYSTEM AND METHOD FOR SELECTING A QUALITY GRADE METRIC PROFI[C]LE FOR ASSURING OPTIMAL CONTROL OF SYMBOL QUALITY IN A DPM PROCESS.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 13, 14, 17, 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the term “golden” sample is unclear and is not described in such a way to enable one skilled in the art to make and/or use the invention.  Is a sample arbitrarily selected to be “golden”?  Is there a process to establish a “golden” sample?  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 13, 14, 17, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "golden sample" in claim 5, 6, 13, 14, 17, 20 is a relative term which renders the claim indefinite.  The term "5, 6, 13, 14, 17, 20" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to method and systems claims.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes.  More specifically,
Claims 1 and 9 recite: receive an image of a DPM symbol on a part 

Claim 17 recites: storing official metrics measured in a controlled environment for a "golden" sample; performing measurements of the DPM symbol of the "golden" sample; performing measurements of the metrics of the "golden" sample in an uncontrolled 
These recitations are mental processes that can be practically performed by a human using pen and paper and including observations and evaluations.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Claim 1 recites a system comprising an imaging device, a memory and a processing unit which amount to using a computer as a tool to perform an abstract idea.  Claim 9 is directed to a computer implemented method which amounts to instructions to perform the abstract idea on a computer.  Claim 17 stores acceptable grades in a non-transitory memory which is mere instruction to perform the abstract idea on a computer.

The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.  Claims 2-8 recites a processing unit configured to perform abstract steps which further limit the abstract idea in claim 1.  The processing unit does not integrate the abstract idea into a practical application since the processing unit is merely using a computer as a tool to perform the abstract idea.
Similarly, claims 10-16 only recite limitations which further limit the abstract idea in claim 9 and do not include additional limitations which integrate the abstract idea into a practical application.
Claims 18-20 only further limit the abstract idea of claim 17 and recites a computer implemented method which is mere instructions to perform an abstract idea with a computer and does not integrate the abstract idea into a practical application. 
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadabar et al, US 9,552,506, in view of Lei et al, US 2008/0105748.
As per claim 1, Nadabar et al teaches a an imaging device (column 3, lines 39-45); a memory configured to store a profile inclusive of acceptable grades for each of a plurality of metrics of the DPM symbols (column 4, lines 48-column 5, lines 4 -  acceptable grade for metrics); a processing unit in communication with said imaging 
 receiving an image of a DPM symbol on a part imaged by said imaging device ([column 3, lines 39-55] – a camera captures a two-dimensional image of an object bearing a direct park marking identification (DPMI) code); 
25determine grades of the metrics ([column 4, line 31 – column 5, line 4] – DPMI is decoded and compared to standard measures (metrics) and each mark is graded); 
determining whether any of the grades of the metrics are below acceptable grades from a profile of the respective metrics ([column 5, lines 1-4] – grades indicate if a mark fails).  
Nadabar et al fails to explicitly teach, while Lei et al teaches in response to determining that a grade of a metric is below an acceptable grade of that metric, initiating an action in processing the part, otherwise, not20WO 2019/129632PCT/EP2018/086142 initiating the action ([0075] – light configurations can be changed and used sequentially to illuminate the mark only until a light configuration has resulted in a minimum passing grade (i.e., if the mark fails, light configurations can be sequentially changed until the mark passes); [0076] – if no lighting configuration of the plurality of lighting configurations results in a passing grade, a failure is reported).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Nadabar et al the ability to address marks which receive a grade below an acceptable grade as taught by Lei et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of 

	As per claim 2, Nadabar et al teaches enable a user to establish an acceptable grade for each of the metrics; and store the user-established acceptable grades ([column 4, line 50 – column 5, line 4] – verification tests establish grades for each of the metrics based on standards).

	As per claim 3, Nadabar et al teaches 5 enable a user to set a value for a specific metric to be ignored to avoid determining that the metric failed during inspection ([column 5, lines 1-17] – even if the decode operation fails, the process can continue where image characteristics are tested with further inspection).

As per claim 4, Nadabar et al teaches calculating an overall metric based on the metrics that are not set to be ignored (column 7, lines 37-40 – each of the metrics are computed to measure an aspect of mark quality).
  
10As per claim 5, Nadabar et al teaches automatically generating the profile of acceptable grades by selecting a lowest grade for each metric measured from a plurality of measurements on a "golden" sample (at least column 5, lines 36-40 – i.e. image sharpness score will compute to be a value ranging between 0 and 1; an ideal DPMI code image (golden sample) has an image sharpness of 1 while a blurred image has a lower image sharpness value).  

25As per claim 7, Nadabar et al teaches further comprising generating a list of part identifiers and measured individual metrics associated with the part identifiers (column 1, lines 28-50, 60-67; column 2, lines 1-15 – parts are marked with identifiers to track through the life of the part; at least column 4, lines 48-62 describe metrics which are measured for the part identifiers).  

As per claim 9, Nadabar et al teaches a computer-implemented method for inspecting direct part marking (DPM) symbols ([abstract] – method and apparatus for analysis of images of direct part mark identification codes), comprising: receiving an image of a DPM symbol on a part ([column 3, lines 39-55] – a camera captures a two-dimensional image of an object bearing a direct park marking identification (DPMI) code); 25determining grades of individual metrics from the image ([column 4, line 31 – column 5, line 4] – DPMI is decoded and compared to standard measures (metrics) and each mark is graded); determining whether any of the grades of the metrics are below acceptable grades from a profile of the respective metrics ([column 5, lines 1-4] – grades indicate if a mark fails).  Nadabar et al fails to explicitly teach, while Lei et al teaches in response to determining that a grade of a metric is below an acceptable grade of that metric, initiating an action in processing the part, otherwise, not 20WO 2019/129632PCT/EP2018/086142 initiating the action ([0075] – light configurations can be changed and used sequentially to illuminate the mark only until a light configuration has resulted in a minimum passing grade (i.e., if the mark fails, light configurations can be sequentially changed until the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Nadabar et al the ability to address marks which receive a grade below an acceptable grade as taught by Lei et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 10, Nadabar et al teaches enabling a user to establish an acceptable grade for each of the metrics; and storing the user-established acceptable grades ([column 4, line 50 – column 5, line 4] – verification tests establish grades for each of the metrics based on standards).

	As per claim 11, Nadabar et al teaches 5further comprising enabling a user to set a value for a specific metric to be ignored to avoid determining that the metric failed during inspection ([column 5, lines 1-17] – even if the decode operation fails, the process can continue where image characteristics are tested with further inspection).

As per claim 12, Nadabar et al teaches further comprising calculating an overall metric based on the metrics that are not set to be ignored (column 7, lines 37-40 – each of the metrics are computed to measure an aspect of mark quality).

10As per claim 13, Nadabar et al teaches further comprising automatically generating the profile of acceptable grades by selecting a lowest grade for each metric measured from a plurality of measurements on a "golden" sample (at least column 5, lines 36-40 – i.e. image sharpness score will compute to be a value ranging between 0 and 1; an ideal DPMI code image (golden sample) has an image sharpness of 1 while a blurred image has a lower image sharpness value).  

25As per claim 15, Nadabar et al teaches further comprising generating a list of part identifiers and measured individual metrics associated with the part identifiers (column 1, lines 28-50, 60-67; column 2, lines 1-15 – parts are marked with identifiers to track through the life of the part; at least column 4, lines 48-62 describe metrics which are measured for the part identifiers).  

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadabar et al, US 9,552,506, and Lei et al, US 2008/0105748, in view of Kohavi et al
As per claims 6 and 14, Nadabar et al teaches standard verification test wherein the marks are compared to ISO standards (control), but does not teach how the standards are determined, more specifically, Nadabar et al does not explicitly teach storing official metrics measured in a controlled environment for a "golden" sample; performing measurements of the DPM symbol of the "golden" sample; performing measurements of the metrics of the "golden" sample in an uncontrolled environment; calculating statistical distributions of metrics from the uncontrolled environment; 
Kohavi et al teach storing official metrics measured in a controlled environment for a "golden" sample (page 4 – two levels to experimentation, control and treatment (exposed to change)); performing measurements of the DPM symbol of the "golden" sample (page 2 – control sample metrics are computed (in this case, advertising control group vs. treatment group); performing measurements of the metrics of the "golden" sample in an uncontrolled environment (page 2, treatment group is exposed to change (uncontrolled environment)); calculating statistical distributions of metrics from the uncontrolled environment (page 4 – the analysis test if the statistical distribution of the treatment is different from that of the control); comparing the official metrics from the controlled environment and statistical distributions of metrics from the uncontrolled environment (page 4- top of page 5 – statistical analysis to compare control and treatment level).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the parts marking inspection system of Nadabar et al the ability to evaluate a control sample (claimed as golden sample) as taught by Kohavi et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and 
Further, the combination of Nadabar et al and Kohavi et al does not explicitly teach setting an acceptable grade for each of the individual metrics that have lower grades in the uncontrolled environment than in the controlled environment; and storing the acceptable grade for the individual metrics as a profile of the DPM symbol in a non-transitory memrory.  Examiner takes official notice that in the context of the direct part marking inspection process of Nadabar et al it would have been obvious to analyze the metrics that have low grades in the uncontrolled environment to set and store an acceptable grade for those metrics since the goal of Nadabar et al is to inspect marks and ensure that even those codes that cannot be decoded will still be analyzed with additional verification test and results within acceptable ranges (column 4, lines 31-62; column 7, lines 38-45 – the verification tests evaluate the marks against a standard and produce grade marks on a scale of A through F).


Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadabar et al, US 9,552,506, and Lei et al, US 2008/0105748 in view of Gerst, US 2009/0108073.
As per claim 8, Nadabar et al fails to explicitly teach determine whether any of the individual metrics are degrading over multiple21WO 2019/129632PCT/EP2018/086142 parts being inspected and generate a report that indicates that an individual metric is trending downward over time.  Gerst teaches a mark verification method that logs and reports verifications results, overall scores and quality metrics for each mark that is verified, time and date-stamp each verification and stores bitmaps of each mark image [0031] but fails to explicitly teach noting the degrading and trending downward over time.  It would have been obvious to one of ordinary skill in the art based on teachings in Gerst, to note when a part mark is degrading over time based on the time and date-stamped verifications reported.  This would allow a user to determine when a part mark may be unreadable which will negatively affect traceability of a part.
As per claim 16, Nadabar et al fails to explicitly teach determining whether any of the individual metrics are degrading over multiple21WO 2019/129632PCT/EP2018/086142 parts being inspected and generating a report that indicates that an individual metric is trending downward over time.  Gerst teaches a mark verification method that logs and reports verifications results, overall scores and quality metrics for each mark that is verified, time and date-stamp each verification and stores bitmaps of each mark image [0031] but fails to explicitly teach noting the degrading and trending downward over time.  It would have been obvious to one of ordinary skill in the art based on teachings in Gerst, to note when a part mark is degrading over time based on the time and date-stamped verifications reported.  This would allow a user to determine when a part mark may be unreadable which will negatively affect traceability of a part.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadabar et al in view of Kohavi et al, “Online Controlled Experiments and A/B Tests” and Official Notice.
claim 17, Nadabar et al teaches standard verification test wherein the marks are compared to ISO standards (control), but does not teach how the standards are determined, more specifically, Nadabar et al does not explicitly teach storing official metrics measured in a controlled environment for a "golden" sample; performing measurements of the DPM symbol of the "golden" sample; performing measurements of the metrics of the "golden" sample in an uncontrolled environment; calculating statistical distributions of metrics from the uncontrolled environment; comparing the official metrics from the controlled environment and statistical distributions of metrics from the uncontrolled environment; setting an acceptable grade for each of the individual metrics that have lower grades in the uncontrolled environment than in the controlled environment; and storing the acceptable grades for the individual metrics as a profile of the DPM symbol in a non-transitory memory.  
Kohavi et al teach storing official metrics measured in a controlled environment for a "golden" sample (page 4 – two levels to experimentation, control and treatment (exposed to change)); performing measurements of the DPM symbol of the "golden" sample (page 2 – control sample metrics are computed (in this case, advertising control group vs. treatment group); performing measurements of the metrics of the "golden" sample in an uncontrolled environment (page 2, treatment group is exposed to change (uncontrolled environment)); calculating statistical distributions of metrics from the uncontrolled environment (page 4 – the analysis test if the statistical distribution of the treatment is different from that of the control); comparing the official metrics from the controlled environment and statistical distributions of metrics from the uncontrolled 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the parts marking inspection system of Nadabar et al the ability to evaluate a control sample (claimed as golden sample) as taught by Kohavi et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further, the combination of Nadabar et al and Kohavi et al does not explicitly teach setting an acceptable grade for each of the individual metrics that have lower grades in the uncontrolled environment than in the controlled environment; and storing the acceptable grade for the individual metrics as a profile of the DPM symbol in a non-transitory memrory.  Examiner takes official notice that in the context of the direct part marking inspection process of Nadabar et al it would have been obvious to analyze the metrics that have low grades in the uncontrolled environment to set and store an acceptable grade for those metrics since the goal of Nadabar et al is to inspect marks and ensure that even those codes that cannot be decoded will still be analyzed with additional verification test and results within acceptable ranges (column 4, lines 31-62; column 7, lines 38-45 – the verification tests evaluate the marks against a standard and produce grade marks on a scale of A through F).

claim 18, the combination of Nadabar et al and Kohavi et al teach all the limitations of claim 17 and further Kohavi et al teaches highlighting a metric from the uncontrolled environment in which the statistical distribution of the metric is lower in the uncontrolled environment than an official metric in the controlled environment (page 4-5 – test of the statistical distribution of the treatment is different than the control wherein the treatment effect, B, is explored wherein X is a metric of interest and XB is the mean for variant B – this shows highlighting of the X metric and how affected by treatment B).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of  Nadabar et al the ability to evaluate a metric in the uncontrolled environment as taught by Kohavi et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, Nadabar et al teaches 5further comprising enabling a user to set an acceptable grade for an individual metric that allows the inspection system to ignore the individual metric ([column 5, lines 1-17] – even if the decode operation fails, the process can continue where image characteristics are tested with further inspection).

As per claim 20, the combination of Nadabar et al and Kohavi et al does not explicitly teach generating the official metrics by selecting a lowest grade measured from a plurality of measurements for each respective metric on a golden sample..  Examiner takes official notice that in the context of the direct part marking inspection .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regan, US 2008/0133383 – parts marking system and method – focus on marking technique
Wang et al, US 2006/0213999 – synthesis decoding and methods of use thereof

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683